DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-5, 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2016/0219133 A1 (D1 hereinafter), in view of 2016/0294914 A1 (D2 hereinafter).
Here is how the references teach the claims.
Regarding claim 1, D1 discloses a broadcast signal transmission method (The present invention relates to a method and apparatus for supporting hybrid broadcasting in a digital broadcasting system; see D1, abstract) comprising:
an IP layer processing step of generating Internet protocol (IP) packets including broadcast data (the present invention provides an apparatus for transmitting a broadcast signal comprising a IP packet generator generating Internet Protocol (IP) packets including broadcast data for a broadcast service; see D1, paragraph [0011]) … a first link layer processing step of restoring the at least one IP packet by combining the fragmented IP packets of the IP packets output at the IP layer processing step (In the segmentation/concatenation t91190, the above-descried segmentation or concatenation 
a second link layer processing step of performing header compression of IP packets including the restored at least one IP packet (The RoHC compressor t91140 may perform overhead reduction on a packet stream. The RoHC compressor t91140 may compress headers of packets; see D1, paragraph [0126]); and
a third link layer processing step of encapsulating the header compressed IP packets into at least one link layer packet (An encapsulation buffer t91170 may receive a packet stream for encapsulation. Packets subjected to overhead reduction may be received when overhead reduction is performed; see D1, paragraph [0130]) and transmitting the at least one link layer packet to a physical layer (The transmission buffer t91230 may function as a buffer for delivering a link layer packet to a DP t91240 of the physical layer; see D1, paragraph [0135]).
Regarding claim 4, D1 discloses wherein the second link layer processing step includes generating a robust header compression (RoHC) packet stream by performing header compression by applying a RoHC scheme to the IP packets which are input (When overhead reduction is performed on the packet stream, packets may be delivered to an RoHC compressor t91140 and overhead reduction may be performed; see D1, paragraph [0125]).
Regarding claim 8, D1 discloses a broadcast signal transmission device (The present invention relates to a method and apparatus for supporting hybrid broadcasting in a digital broadcasting system; see D1, abstract) comprising:

a transmitter for transmitting the at least one link layer packet transmitted from the broadcast gateway through physical layer processing (The transmitter may also support a packet structure of a new protocol capable of being used in the next generation broadcast system. The encapsulated data of the link layer and signaling information 
Regarding claim 11, D1 discloses wherein the broadcast gateway generates a robust header compression (RoHC) packet stream by performing header compression by applying a RoHC scheme to the IP packets which are input (When overhead reduction is performed on the packet stream, packets may be delivered to an RoHC compressor t91140 and overhead reduction may be performed; see D1, paragraph [0125]).
D1 does not explicitly discloses the following features.
Regarding claim 1, and generating fragmented IP packets by fragmenting at least one IP packet of the IP packets in order to transmit to a link layer;
Regarding claim 5, wherein the second link layer processing step includes extracting context information from the RoHC packet stream and transmitting the extracted context information and information related to the header compression through a RoHC-U Description Table (RDT).
Regarding claim 8, and generating fragmented IP packets by fragmenting at least one IP packet of the IP packets in order to transmit to a link layer;
Regarding claim 12, wherein the broadcast gateway extracts context information from the RoHC packet stream and transmits the extracted context information and 
In the same field of endeavor (e.g., communication system) D2 discloses a method for transmitting broadcast signal that comprises the following features.
Regarding claim 1, and generating fragmented IP packets by fragmenting at least one IP packet of the IP packets in order to transmit to a link layer (FIG. 36 illustrates a case in which one IP packet is segmented and included in link layer payloads, in a link layer packet header structure when IP packets are transmitted to the link layer, according to another embodiment of the present invention; see D2, paragraph [0045]);
Regarding claim 5, wherein the second link layer processing step includes extracting context information from the RoHC packet stream and transmitting the extracted context information and information related to the header compression through a RoHC-U Description Table (RDT) (context_id can be an 8-bit field that provides a reference for the context id (CID) provided in the ROHC-U description table. This field can be present when the value of compressed_flag is equal to 1; see D2, paragraph [0399]. Also see paragraph [0400], “An example of the RoHC-U description table (tsib14020) according to the present invention is illustrated. As described in the foregoing, the RoHC-U adaptation module may generate information related to header compression” and [0401], “signaling_type can be an 8-bit field that indicates the type of signaling carried by this table. The value of signaling_type field for ROHC-U description table (RDT) can be set to "0x02"”).
Regarding claim 8, and generating fragmented IP packets by fragmenting at least one IP packet of the IP packets in order to transmit to a link layer (FIG. 36 illustrates a case 
Regarding claim 12, wherein the broadcast gateway extracts context information from the RoHC packet stream and transmits the extracted context information and information related to the header compression through a RoHC-U Description Table (RDT) (context_id can be an 8-bit field that provides a reference for the context id (CID) provided in the ROHC-U description table. This field can be present when the value of compressed_flag is equal to 1; see D2, paragraph [0399]. Also see paragraph [0400], “An example of the RoHC-U description table (tsib14020) according to the present invention is illustrated. As described in the foregoing, the RoHC-U adaptation module may generate information related to header compression” and [0401], “signaling_type can be an 8-bit field that indicates the type of signaling carried by this table. The value of signaling_type field for ROHC-U description table (RDT) can be set to "0x02"”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of D2 regarding transmitting broadcast signal into the method related to hybrid broadcasting in a digital broadcasting system of D1. The motivation to do so is to support efficient signaling methods for both terrestrial broadcast networks and the Internet in an environment supporting future hybrid broadcasting (see D2, abstract).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2016/0219133 A1 (D1 hereinafter), in view of 2016/0294914 A1 (D2 .
Here is how the references teach the claims.
Regarding claim 2 and 9, D1 and D2 discloses the broadcast signal transmission method of claim 1 and the broadcast signal transmission device of claim 8. D1 and D2 do not explicitly disclose wherein the IP layer processing step includes splitting the at least one IP packet into fragments and generating the fragmented IP packets by adding an IP header to each fragment if a length of the at least one IP packet is longer than a maximum transmission unit (MTU). In the same field of endeavor (e.g., communication system) D3 discloses a method for transmitting a broadcast signal that comprises wherein the IP layer processing step includes splitting the at least one IP packet into fragments and generating the fragmented IP packets by adding an IP header to each fragment if a length of the at least one IP packet is longer than a maximum transmission unit (MTU) (The splitting of the merged IP packet may include splitting the merged IP packet into two or more IP packets on the basis of information included in the merged IP packet header and information included in the signaling data, wherein the two or more IP packets respectively include IP packet headers and IP packet payloads, wherein the IP packet headers are generated on the basis of information included in the merged IP packet header and information on the payloads of the split IP packets; see Hwang, paragraph [0012]. Also see paragraph [0014], “The size of each of the split two or more IP packets may be equal to or less than an MTU of IP packets”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of D3 regarding .

Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2016/0219133 A1 (D1 hereinafter), in view of 2016/0294914 A1 (D2 hereinafter), in view of Hwang et al., US 2016/0218902 A1 (D3 hereinafter), as applied to the claims above and further in view of Morimura, US 2009/0287843 A1 (D4 hereinafter).
Here is how the references teach the claims.
Regarding claim 3, D1, D2 and D3 discloses the broadcast signal transmission method of claim 2 and the broadcast signal transmission device of claim 9. D1, D2 and D3 do not disclose wherein the first link layer processing step includes collecting the fragmented IP packets and restoring the at least one IP packet by combining the collected fragmented IP packets based on a don't fragment (DP) flag, a more fragment (MF) flag, an identification field, and a fragment offset field within an IP header of the IP packets which are input. In the same field of endeavor (e.g., communication system) D4 discloses a method for reassembling the fragmented packet into the original IP packet that comprises wherein the first link layer processing step includes collecting the fragmented IP packets and restoring the at least one IP packet by combining the collected fragmented IP packets based on a don't fragment (DP) flag, a more fragment (MF) flag, an identification field, and a fragment offset field within an IP header of the IP 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of D4 regarding reassembling the fragmented packet into the original IP packet into the method related to hybrid broadcasting in a digital broadcasting system of D1, D2 and D3. The motivation to do so is to increase the reception performance in a network in which IP fragment packets occur (see D4, paragraph [0012]).

Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 05/05/2021